DETAILED ACTION
This is a supplemental notice of allowability to further amend claims via Examiner’s Amendment shown below, where each of claims 4 and 6 are to be dependent from claim 1. Claim 3 was canceled previously in the Examiner’s Amendment issued via notice of allowability dated June 29, 2021.
This Office communication does not set any new time periods.  The time period indicated in the Office communication form PTOL-85 mailed on June 29, 2021 continue to run as of the mailing of that Office paper.
See notice of allowability dated June 29, 2021 for reasons for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with PHILIP R. WARN (REG. NO. 32775) on July 6, 2021.

Amend claims 4 and 6 to the following final form:

Claim 4.	The component retention system of claim 1, wherein the locator guide extension further comprises at least one retention barb to retain the locator guide extension within the locator. 

Claim 6.	The component retention system of claim 1, wherein the locator guide extension further comprises a larger diameter portion than the locator to contact a top of the locator to keep the first half above the locator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677